Citation Nr: 1730106	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-16 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for depression.

2.  Entitlement to an initial evaluation in excess of 10 percent for hereditary sensory neuropathy of the right upper extremity prior to June 10, 2016, and 30 percent thereafter. 

3.  Entitlement to an initial evaluation in excess of 10 percent for hereditary sensory neuropathy of the left upper extremity prior to June 10, 2016, and 20 percent thereafter. 

4.  Entitlement to an initial evaluation in excess of 10 percent disabling for lumbar strain prior to June 10, 2016, and 20 percent thereafter. 

5.  Entitlement to an initial rating in excess of 10 percent for right ankle sprain. 

6.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 2005 to February 2009.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Roanoke, Virginia, that granted service connection for all the disabilities on appeal, effective from February 27, 2009, and subsequently denied evaluations in excess of 30 percent for depression, in excess of 10 percent for hereditary sensory neuropathy of the right upper extremity prior to June 10, 2016 and 30 percent thereafter, in excess of 10 percent for hereditary sensory neuropathy of the left upper extremity prior to June 10, 2016, and 20 percent thereafter, in excess of 10 percent for lumbar strain prior to June 10, 2016 and 20 percent thereafter and a rating in excess of 10 percent for right ankle sprain.  The Veteran has appealed for higher initial ratings and has submitted an application for a total rating based on unemployability due to service-connected disability (TDIU).

The case was remanded for further development by Board decision in September 2015.

Following review of the record, the issues of entitlement to an initial evaluation in excess of 10 percent disabling for lumbar strain prior to June 10, 2016 and 20 percent thereafter, entitlement to an initial rating in excess of 10 percent for right ankle sprain, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Depression has been manifested by no more than an occasional decrease in reliability and productivity over the course of the appeal period.   

2.  Prior to June 10, 2016, hereditary sensory neuropathy of the right (dominant) and left upper extremities was manifested by no more than mild incomplete neuralgia of the median nerve.  

3.  Since June 10, 2016, hereditary sensory neuropathy of the right hand left upper extremities has been manifested by no more than moderate incomplete neuralgia of the median nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for depression are not met.  38U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).

2.  The criteria for a rating in excess of 10 percent for hereditary sensory neuropathy of the right upper extremity prior to June 10, 2016 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8515, 8615, 8715 (2016).

3.  The criteria for a rating in excess of 30 percent for hereditary sensory neuropathy of the right upper extremity since June 10, 2016, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8515, 8615, 8715 (2016).

4.  The criteria for a rating in excess of 10 percent for hereditary sensory neuropathy of the left upper extremity prior to June 10, 2016, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8515, 8615, 8715 (2016).  

5.  The criteria for a rating in excess of 20 percent for hereditary sensory neuropathy of the left upper extremity since June 10, 2016, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8515, 8615, 8715 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations - General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2016).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155, 38 C.F.R. §§  4.1, 4.10 (2016).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate rating may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet.App. 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Factual Background

Pursuant to the filing of her claims for service connection, the Veteran was afforded VA compensation and pension examinations in February 2009.  History obtained showed that she had been a heavy truck driver in service.  She reported being unemployed because she had just recently gotten out of service.  

On examination for neurological purposes, it was noted that the right hand was  dominant.  The Veteran related she had had bilateral hand numbness since service and has been determined to have hereditary neuropathy following a work-up.  She stated that she was discharged from service because she had difficulty feeling a weapon.  She said that the left hand that was always cold, was worse than the right and was exacerbated by cold weather.  Numbness was reported on current examination.  The affected muscle was noted to be the wrist/median nerve which had 5/5 muscle strength.  It was noted that the Veteran had some impairment in picking up small objects using fine motor skills.  She was able to write because she was right handed and numbness only affected this hand in cold weather.  She had full range of motion of all fingers.  Sensation in the left hand was decreased and normal in the right hand.  All reflexes were 2+.  There was no evidence of muscle atrophy, abnormal muscle tone or movements.  It was reported that nerve dysfunction was present but that paralysis was absent.  There was no evidence of neuritis but neuralgia was present.  The effect of the nerve disorder on chores was mild.  On all other activities of daily living, including exercise, recreation, traveling, bathing, grooming, etc., the effects were reported as none.  Following examination, the diagnosis was HNNP [hereditary neuropathy with liability to pressure palsy].

On post service psychiatric examination in February 2009, it was noted that the Veteran had had anxiety and depression in service in Korea but that her symptoms were well controlled on medication and counselling.  She reported doing better on her return to the United States.  She related that her activities included trying to find a job, staying at home with her dog or going out with friends.  The Veteran admitted that she had been off her medication for about six weeks and had started to have sleep disturbance with some racing thoughts and restlessness.  She admitted to cutting herself for the first time two and a half weeks before after becoming upset with friends whom she perceived were not supporting her but that she "got a hold of herself."  Mental status examination was unremarkable.  The assessment was depression with a global assessment of functioning score of 61.  The examiner opined that the effects of the mental disorder on occupational and social functioning were mild.

The Veteran was afforded VA compensation examinations in June 2016.  On VA examination of the peripheral nerves in June 2016, the Veteran stated that she began noticing numbness in the left hand and other extremities in 2005, and that numbness in the left hand had never resolved.  She reported intermittent numbness and pain in the other hand with flare-ups in cold weather causing it to hurt more.  She related that massage therapy usually helped.  Symptoms attributable to the peripheral nerve condition included moderate pain in the left upper extremity, mild intermittent pain in the right upper extremity, mild paresthesias and/or dysesthesias in the both upper extremities, moderate upper extremity numbness and severe left upper extremity numbness.  Muscle strength testing was 5/5 at all applicable upper extremity sites.  There was no muscle atrophy.  Deep tendon reflexes were 2+ in all applicable upper extremity parameters.  Sensation was normal in the right shoulder area, absent in the left shoulder, absent in the inner/outer forearm bilaterally, and absent in the right and left hands/fingers.  The Veteran had no trophic changes attributable to peripheral neuropathy.  The Phalen's sign for the median nerve was negative on the right and positive on the left.  The Tinel's sign was negative on the right and positive on the left.  

The examiner determined that the severity of the nerves and radicular groups affected were mild incomplete paralysis of the right median nerve, moderate incomplete paralysis of left median nerve, and mild incomplete paralysis of the right and left ulnar nerve.  It was reported that electromyogram studies of the right and left upper extremities were abnormal and were characteristic of bilateral carpal tunnel and cuboidal tunnel syndrome, left greater than right, and bilateral generalized musculoskeletal peripheral neuropathy.  It was opined that the peripheral nerve condition and/or peripheral neuropathy impacted the Veteran's ability to work by limiting physical activity and potentially injuring/burning or cutting herself due to an inability to feel her hands.  Following examination, a diagnosis of hereditary neuropathy pressure palsy was rendered.

On psychiatric evaluation, the Veteran reported episodes of depression which she stated could last up to a few months at a time, as well as anxiety, sleep impairment, and feeling overwhelmed at times, especially in big groups of people.  She stated, however, that since her medications were optimized, she had not experienced depressed mood.  She also attributed depression in the past to alcohol use.  She reported chronic problems with concentration and focus since childhood, and said that she was distracted by everything and everyone around her.  The Veteran stated that she became "manic" every three years or so, or super hyperactive, unable to sleep much and would splurge on music, instruments, art and electronics, and would speed when she drove and make irrational choices.  

The Veteran related that she had been married twice and had been intentionally avoiding relationships during the past year so that she could not focus on her personal development.  Family relations between parents and siblings were reported as "excellent."  She said that she lived with four coworkers with whom she got along, had a couple of close friends, knew a lot of people and hung out with a few.  She stated that she a hobby and enjoyed her wilderness therapy job and her work with local outdoor festivals in spring and summer where she was actively involved in helping to provide security and sanctuary for participants who become overstimulated, and emergency medical and first aid assistance.  The Veteran related that she completed high school and some college and that since her last VA examination in 2009, had completed an associates degree in studio crafts.  She also related that she had received enough credits towards her bachelor's degrees in social sciences, and elementary and special education, but had quit about one year ago, with only one semester left, when she got her current job.  She stated that she did "okay" academically, but that it was really hard for her to concentrate.  The Veteran related that she smoked "a lot of weed to help because I'm not diagnosed with ADHD [attention-deficit/hyperactive disorder] officially."  She denied prescription medication abuse but said that she had taken some of her roommate's Adderall some six months before for about a week to see if it helped, that it worked great but that she did not have a prescription.  It was reported that since the last VA psychiatric examination, the Veteran reported a stable work history without disciplinary, performance, or interpersonal problems.  She related that she worked as a wilderness therapy instructor eight days on and six days off and enjoyed the job.  It was reported that she had been followed by VA intermittently for treatment of depression (but not since she quit drinking) and currently for bipolar disorder.  It was reported that she was currently taking lithium "which is working great - I have felt a difference and other people have seen a difference in me."  There was no history of psychiatric hospitalization or serious thought of suicide.  She denied any further cutting.  It was noted that there was a history of alcohol abuse but that she currently consumed it only occasionally, as well as a "quarter" of marijuana a week when not working.  The Veteran reported rare use of psychedelics and mushrooms.  

On examination, the Veteran was neatly groomed with good hygiene and was appropriately dressed.  She was cooperative, pleasant, and thoughtful in her responses.  It was observed that she was physically restless but did not otherwise appear to be unusually distractible, impulsive, or disinhibited.  She did not appear overtly hypervigilant to the environment or reactive to noises outside the room.  The veteran expressed her thoughts fluently and without difficulty and had no difficulty hearing or understanding questions.  She was oriented to person, place, time, and current events.  Thought processes were logical and goal directed without evidence of tangentiality, loose associations, or perseveration.  Thought content was appropriate to the context.  There was no evidence of auditory/visual hallucinations or delusions.  Insight and judgement were intact.  Mood appeared to be euthymic and within normal limits.  Affect was congruent with mood and in the normal range.  It was reported that the Veteran expressed some humor and did not otherwise appear to be irritable, upset, tearful, or nervous during the evaluation.  She did not otherwise endorse clinically significant symptoms indicative of irritability/anger, memory problems, guilt or worthlessness, changes in energy or appetite, loss of interest or motivation, post-traumatic stress, panic attacks, obsessions/compulsions, or psychosis.  She denied current or past serious thoughts of suicide.

Psychological testing was administered that was suggestive of generally normal psychological adjustment without any evidence to suggest problems with anxiety, depression, suicidal thoughts, alcohol/substance abuse, or physical health problems except for two subscales suggestive of a high activity level with over-involvement in activities in a disorganized manner, and accelerated thought processes and behavior and impulsivity.  The examiner commented that overall, the Veteran's symptoms were well controlled and that the severity of her bipolar disorder was mild, with little impairment in social or occupational settings.  Following examination, a diagnosis of bipolar disorder was rendered.  It was determined that occupational and social impairment was best summarized as mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

VA outpatient clinic records dating from 2009 through April 2017 reflect that the Veteran was seen for routine follow-up for service-connected disabilities, including nerve deficit and psychiatric symptoms.  In December 2015, she presented for an initial psychiatric evaluation at one facility and stated that her symptoms had become more pronounced since she started a wilderness training job (for troubled youth) the previous July.  It was noted that current symptoms included marked mood swings, increased anxiety, and poor anger management.  The Veteran reported, however, that her mixed martial arts (MMA) wrestling at the gym had taken away anger, panic attacks three to four times a month, her difficulty in crowds, random anxiety when starting multiple tasks, rapid pressured speech, racing thoughts, poor sleep, and poor impulse control.  An impression of bipolar disorder, type II, was recorded.  

In February 2016, the Veteran stated that "I get desensitized to everything when I come back from spending eight days in the wilderness for my job.  I do great in the wilderness, but am overwhelmed with everything when I get back.  I am here cause I feel a little hypocritical relying on substances myself when I am working with kids with substance abuse issues."  The Veteran confirmed that anxiety symptoms became more pronounced after she started the wilderness training job and that she had experienced her first "anxiety attack" with tightness in her chest, increased breathing rate, increased heart rate, and feeling flushed, overwhelmed and distracted. 

The Veteran stated that she was very close to earning a bachelor's degree but was not motivated to finish because she did not need a degree for her current job.  She stated that as a wilderness therapy instructor, she was in the woods for eight days at a time.  In April 2016, she related that she really enjoyed her job and that time in the woods helped her to regulate her sleep cycle and mood.  It was indicated that since she had been prescribed lithium, there had been no mood swings or depression.  A May 2016 entry noted that she hiked at work and at other times and was very active with MMA, firespinning, and swimming.  In October 2016, the Veteran related that since her last appointment, 80 percent of the wilderness staff, including her, had been laid off but that over the past two months she had enjoyed somewhat of a nomadic lifestyle, found a cooperative and supportive community, and involved herself with gardening and construction projects.  In April 2017, she stated that she spent several weeks at a time traveling with a circus performing flame throwing.

1.  Evaluation in excess of 30 percent for depression.

Pertinent Law and Regulations

The Veteran's service-connected depression is evaluated under the General Rating Formula for Mental Disorders that provides that a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 U.S.C.A. § 4.130, Diagnostic Code 9434.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is awarded for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Legal Analysis

The Board observes that while the appellant reports a number of symptoms and difficulties associated with her service-connected psychiatric disorder as delineated above, the record reflects that her mental status and cognitive functioning have been substantially intact over the years.  She has been shown to be fully oriented, with logical and coherent speech and no evidence of a thought disorder.  The record indicates that although she had a flare-up of psychiatric symptoms after beginning a new job in July 2015, it appears that medication management had been very helpful in alleviating and stabilizing her symptoms of anxiety and depression.  Judgment and insight are intact.  Although an incident of cutting herself was noted in 2009, the Veteran has denied any further episodes of such and admits to no suicidal ideation and plan.  She has always denied psychotic symptoms, including auditory and visual hallucinations.  There is no evidence of delusions or a thought disorder in VA outpatient clinic notes or on examination.

Treatment notes dating from 2009 reflect some fluctuating symptoms, but the Veteran's condition is to generally shown to be stable.  The evidence reflects that she has adequate coping skills, has no personal hygiene issues and has been able to maintain long-term employment, which she enjoyed until being laid off in mid 2016.  It does not appear that any psychiatric symptoms was the reason for this as 80 percent of the staff was similarly affected.  She has friends and roommates, socializes with a community of like-minded individuals, and reports excellent relationships with family members.  She has a hobbies and pastimes that she enjoys including volunteer activities working with the public.  Psychological testing is not indicative of untoward symptomatology.  

In view of the above analysis, the Board finds that this evidence on the whole does not demonstrate that the Veteran's symptomatology has worsened near enough to the frequency, severity, or duration required to be entitled to the 50 percent evaluation.  Although the Veteran reports a manic episode every three years or so, neither the lay nor clinical evidence indicates that this symptomatology is of the severity contemplated under the 50 percent rating - more than once a week.  In fact, the Veteran's symptomatology does not reach to the level of the 70 or the 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet.App. 436, 442-443 (2002).  Her occupational and social impairment, as described above is not total nor is it deficient as required by the 70 percent rating.

Indeed, under the 70 and 100 percent rating, it is completely symptom driven, and the evidence does not demonstrate that her disability exhibits those symptoms or symptoms such as those exhibited under these percentage levels.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Id.  Moreover, to qualify for a particular disability rating, § 4.130 requires "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118; see 38 C.F.R. §  4.130, Diagnostic Code 9434.  Such, is not the case here.  The Board thus finds that the broad range of symptomatology exhibited by the Veteran is contemplated by the 30 percent disability evaluation that has been established and a higher rating is not warranted.

2.  Evaluation in excess of 10 percent for hereditary sensory neuropathy of the right upper extremity prior to June 10, 2016 and 30 percent thereafter, and an evaluation in excess of 10 percent for hereditary sensory neuropathy of the left upper extremity prior to June 10, 2016 and 20 percent thereafter.

Pertinent Regulations

The RO has evaluated the Veteran's hereditary sensory neuropathy of the upper extremities under 38 C.F.R. § 4.124a, Diagnostic Code 8715 (2016).  Under Diagnostic Code 8715, a 10 percent evaluation is warranted for mild incomplete neuralgia of the median nerve (major or minor arm).  For moderate incomplete neuralgia of the median nerve a 20 percent evaluation is warranted for the minor arm, and a 30 percent rating is warranted for the major arm.  Id.

38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, and 8715 provide ratings for paralysis, neuritis, and neuralgia of the median nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 30, and 50 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the major median nerve.  Disability ratings of 10, 20, and 60 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the minor median nerve.  Disability ratings of 70 percent and 60 percent are warranted, respectively, for complete paralysis of the major or minor median nerves with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended and cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances. Id.

Neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention is given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2016).

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these particular nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8540 (2016). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 38 C.F.R. § 4.123 (2016).

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 38 C.F.R. § 4.124

The words "slight," "moderate," and "severe," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."   38 C.F.R. § 4.6 (2016).  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

Legal Analysis

The Board finds that prior to June 10, 2016, the service-connected right and left upper extremity disability was manifested by numbness but the Veteran had full range of motion of all fingers and normal muscle strength and reflexes.  No paralysis was present and there was no evidence of neuritis.  The left hand exhibited sensory impairment.  Under 38 C.F.R. § 4.124, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The Board finds that in view of symptoms manifested by no more than bilateral neuralgia with some decreased sensation on the left, and nothing other than a mild effect on chores of activities of daily living, the service-connected hereditary sensory neuropathy of the right and left upper extremities was no more than mild in degree prior to June 10, 2016, for which a 10 percent disability rating was warranted for each arm based on the rating criteria enumerated above.

The Board observes that when the Veteran was evaluated for compensation and pension purposes in June 2016, it was indicated that neurological symptoms affecting the upper extremities had increased in severity.  Loss of sensation affected the entire left upper extremity shoulder, as well as the lower aspect of the right upper extremity.  The results of an electromyogram disclosed additional disability described as abnormal with findings delineated above.  Neurological deficit was depicted as mild incomplete paralysis of the right median nerve, moderate incomplete paralysis of left median nerve, mild incomplete paralysis of the right and left ulnar nerve.  Such findings encompassing both the medial and ulnar nerves, as well as the impact on the Veteran's ability to work as cited above, portend a greater degree of disability that is at least moderate for which a 30 percent and 20 percent disability ratings are appropriate for the right (dominant) and left (minor) extremity, respectively.  The Board finds, however, that because the Veteran retains some sensation on the right, and normal muscle strength, reflexes and tone with no atrophy in either upper extremity, the evidence does not more nearly approximate either severe neuropathy or complete paralysis for which a higher rating is indicated.  Indeed, the Veteran is shown to have worked steadily before being laid off and no significant problems were reported from a neurological standpoint in VA outpatient records.  Therefore, given the overall symptomatology as described above, the Board finds that an evaluation in excess of 30 percent for the right upper extremity and 20 percent for the left upper extremity are not warranted under Diagnostic Codes 8515, 8615, or 8715 for peripheral neuropathy in either the right or left upper extremity since June 10, 2016, and higher ratings are denied.  

Conclusion

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet.App. 366, 369-7 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching these determinations, the Board has considered the doctrine, benefit of the doubt.  However, it is found that the evidence is not in relative equipoise and that the benefit-of-the-doubt doctrine does not apply.  The preponderance of the evidence is against the claims and higher ratings must be denied.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

An initial evaluation in excess of 30 percent for depression is denied.

An initial evaluation in excess of 10 percent for hereditary sensory neuropathy of the right upper extremity prior to June 10, 2016, and 30 percent thereafter is denied.

An initial evaluation in excess of 10 percent for hereditary sensory neuropathy of the left upper extremity prior to June 10, 2016, and 20 percent thereafter is denied.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of the claims of entitlement to higher ratings for the service-connected low back strain and right ankle disability.  38 C.F.R. § 3.159 (2016).

The record reflects that the Veteran was afforded VA examinations of the low back and right ankle in 2009 and most recently in June 2016.  The Board observes, however, that neither examination included range of motion studies on both active motion and passive motion for the service-connected low back and right ankle disorders.  In Correia v. McDonald, 28 Vet.App. 158 (2016), the Court of Appeals for Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing," and if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the VA examinations of record for the disabilities cited above do not fully comply with Correia.  Therefore, in order to obtain a full disability picture of the Veteran's low back and right ankle, the Board finds that a remand is necessary to afford the Veteran another VA examination.

Appellant submitted a claim for entitlement to a total disability for individual unemployability based on service connected disability (TDIU).  It is part and parcel of the increased rating claims currently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, where it is inextricable with the remanded claims. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule for the Veteran for a VA joints examination to determine the current severity of her service-connected low back and right ankle disabilities.  Access to VBMS must be made available to the examiner.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should describe all pertinent symptomatology associated with the Veteran's ankle and low back disorders, to include of range of motion testing for pain on BOTH active and passive motion AND in weight bearing and non-weight bearing, with comparison to the range of the opposite (left ankle).
  
If any such testing cannot be performed on the joints at issue, the examiner should specifically state so and provide an explanation in the report.  

Additionally, the examiner should comment on the extent of any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should also, to the extent possible, provide a retrospective opinion addressing prior range of motion of the low back and right ankle, painful motion (and at what point it started), additional loss of motion after repetitions, and function loss due to pain -considering active and passive motion as well as weight-bearing and nonweight-bearing considerations-throughout the claims period.  If, the examiner is unable to provide a retrospective opinion, the examiner must provide a thorough rationale explaining why such opinion is not provided in this examination.

The examiner should also state whether the Veteran's low back results in incapacitating episodes manifested by physician-prescribed bed rest.  If so, the examiner should report the dates and durations of these incapacitating episodes.

The examination report should also identify all neurological manifestations of the service-connected low back and right ankle, if any.

The examiner must provide a clear rationale for all opinions provided.  If any opinion cannot be provided without resort to speculation, the examiner must state this and explain why.

2.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal.  If a benefit is not granted, provide the Veteran a supplemental statement of the case and afford her an opportunity to respond before the case is returned to the Board.  The issue of TDIU will be deferred pending resolution of the claims cited above.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


